Per Curiam.
The Wayne County Prosecuting Attorney appeals by leave granted an August 19, 1982, opinion and order of the Recorder’s Court for the City of Detroit ordering defendant’s confession suppressed on the grounds that a promise initiated by the interrogating police officer, Detective *725Kramer, overcame the defendant’s free will and thereby renders defendant’s confession inadmissible. After a Walker hearing [People v Walker (On Rehearing), 374 Mich 331; 132 NW2d 87 (1965)], the trial court concluded that Detective Kramer had promised defendant that his friend Daryl Carter would be released from police custody if defendant confessed to murder.
At a Walker hearing, the trial judge sits as the trier of fact. When confronted with a conflict in the testimony, it is his duty to determine the credibility of the witnesses and arrive at his decision of whom to believe. People v Yacks, 38 Mich App 437, 440; 196 NW2d 827 (1972). The Walker hearing record in the instant case amply supports the trial judge’s finding that Detective Kramer initiated the promise to defendant. Nevertheless, this Court is required to examine the entire record and make an independent determination of the ultimate issue of voluntariness. People v Robinson, 386 Mich 551, 558-559; 194 NW2d 709 (1972). Some of the relevant factors in determining the issue of voluntariness include: (a) the duration and conditions of detention; (b) the manifest attitude of the police toward the accused; (c) the physical and mental state of the accused; and (d) diverse pressures which sap or sustain the accused’s powers of resistance or self-control. People v Allen, 8 Mich App 408, 412; 154 NW2d 570 (1967), citing Culombe v Connecticut, 367 US 568; 81 S Ct 1860; 6 L Ed 2d 1037 (1961). The ultimate consideration is whether " 'the confession (is) the product of an essentially free and unconstrained choice by its maker’ ”. People v Carl Johnson, 99 Mich App 547, 555; 297 NW2d 713 (1980).
We find that the defendant’s statement was voluntary. Defendant was in custody for not more *726than 2-1/2 hours. It is not disputed that defendant was promptly advised of his Miranda rights, Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694; 10 ALR3d 974 (1966). He was dressed and was not alone in a room with the interrogating officer. He was not physically forced to make the statement. Defendant was intelligent enough to have completed one semester of college. Finally, defendant admitted that he did not trust the interrogating officer. We agree with those decisions in our sister states which hold that a police promise to release a third person who is not a relative of the defendant does not in itself constitute coercion which would render a confession involuntary and inadmissible. See People v Kendrick, 56 Cal 2d 71; 15 Cal Rptr 13; 363 P2d 13 (1961); State v Anderson, 298 NW2d 63 (Minn, 1980). Thus, we hold that under these circumstances the promise made by Detective Kramer, standing alone, does not render defendant’s confession involuntary.
The decision of the trial court is reversed. At trial defendant’s statement will be admissible.
Reversed.